Citation Nr: 1231979	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, and January 1991 to March 1991, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from January 30, 1991, to March 25, 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA), Pittsburgh, Pennsylvania, Regional Office (RO), which denied service connection for fatigue.  

In February 2007, the Board denied the Veteran's service connection claim.  The Veteran subsequently filed a timely appeal of the Board's February 2007 decision with the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court vacated the Board's decision and remanded the issue to the Board for readjudication consistent with the April 2009 Memorandum Decision.  

The Board notes that the issue of entitlement to service connection for hypertension was also remanded by the Court.  However, that issue was granted by the RO in a June 2012 rating decision and is thus no longer an issue on appeal.

In December 2009 and in June 2011, the Board remanded the Veteran's claim for additional development pursuant to the April 2009 Memorandum Decision.  


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War era. 

2.  Chronic fatigue syndrome was not shown in active service or within one year after service discharge, and the preponderance of the evidence is against a finding that any chronic fatigue syndrome is related to the Veteran's military service, to include as due to an undiagnosed illness attributable to the service in Southwest Asia during the Persian Gulf War era.


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, September 2000 and March 2001 letters, sent prior to the initial December 2001 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in March 2007, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the March 2007 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2007 letter was issued, the Veteran's claim was readjudicated in the February 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Additionally, he was afforded VA examinations in November 2000, January 2005, and July 2011 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinion regarding the etiology of the Veteran's chronic fatigue was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered are sufficient to decide the Veteran's claim. 

The Board notes that the Veteran's claim was remanded in December 2009 and June 2011 in order to afford him appropriate VCAA notice and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that he currently suffers from chronic fatigue as a result of his military service, or that he suffered from chronic fatigue at times during the appeal period beginning in August 2000, to include as due to an undiagnosed illness contracted during his service in Southwest Asia.  Therefore, he claims that service connection for chronic fatigue, to include as due to an undiagnosed illness, is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2011, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i). 

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. Specifically, his service personnel records show that he served in such theater of operations from January 30, 1991, to March 25, 1991.  However, his service treatment records are negative for any complaints, treatment, or diagnoses referable to chronic fatigue. 

Turning to the evidence of record, on March 1993 VA examination, the Veteran did not report any fatigue.

On November 2000 VA examination, the Veteran reported that ever since 1997, he had suffered from chronic fatigue.  The fatigue was present daily, accompanied by myalgias or migratory joint pain as well as sleep disturbance.  The fatigue had occurred suddenly and acutely.  It was present constantly.  He felt that his fatigue reduced his daily activity to less than 50 percent of his pre-illness activity.  He felt constantly achy and tired in his job as a security officer.  There were no episodes that were completely incapacitating and he was not taking any medications for his fatigue symptoms.  He was noted to also have some symptoms of depression.  He reported that in 1997, he had developed diabetes.  He controlled his diabetes with diet and had no related symptoms.  In 1994, he was noted to have high blood pressure for which he currently took medication.  He denied any symptoms related to hypertension.  He denied chest pains, shortness of breath, or headaches.  He had undergone a hemithyroidectomy in August 2000.  Physical examination appeared within normal limits.  He seemed somewhat depressed.  Laboratory testing, EKG, and chest X-ray were ordered.  The diagnoses included chronic fatigue syndrome, diabetes, hypertension, and status post hemithyroidectomy.

Private treatment records reflect that in November 2000, the Veteran reported feeling tired for two to three years.  He felt he had no "pep" and did not want do things anymore.  He did not have difficulty sleeping.  His score on anxiety and depression were within normal limits.  The diagnosis was depression and an anti-depressant was prescribed.  In January 2001, the Veteran reported "tiredness."  He stated that he was doing well for a while until the previous week when he felt tired.  The etiology was questionably rule out anxiety and depression.  His anti-depressant medication was increased.  In February 2001, he reported that he did not know if his "tiredness" was improving.  One week later, he was treated for an upper respiratory infection.

On January 2005 VA examination, the Veteran reported that beginning in 1997, he began feeling very tired and had fatigue which he described as debilitating and reduced his activities to less than 50 percent of his pre-illness level.  However, those symptoms had resolved over the previous two years.  He reported that his activity was back to the level of before the fatigue. He now rarely experienced fatigue.  His daily activities were not restricted by fatigue.  His migratory joint pain and sleep disturbance had also resolved.  He reported that he began taking medication to control his diabetes in 2003 and began to take medication for an overactive thyroid in 2002.  His blood pressure medication was changed in 2002.  He denied any weight loss or gain, constipation, gastrointestinal complications, heat or cold intolerance, or neurological symptoms.  The examiner concluded that it was unlikely that the Veteran's chronic fatigue syndrome was the result of any type of service in Southwest Asia during the Gulf War.  Diagnostic studies from the Veteran's private physician were reviewed.  The diagnoses included hypertension, diabetes, status post hemithyroidectomy, and hyperlipidemia, all under good control.  His chronic fatigue syndrome was noted to have resolved.

On July 2011 VA examination, the Veteran reported that in 1993, he developed problems with fatigue.  The fatigue was not debilitating enough to impair his daily activity, but he felt tired at the end of the day.  Of note to the examiner was that in 1997, he was diagnosed with diabetes and that in 2003, he was found to have Hashimoto thyroiditis.  He was currently being treated for diabetes and hypothyroidism.  The examiner found that the onset of the fatigue was gradual, not acute, there was no accompanying low grade fever, nonexudative pharyngitis, or palpable or tender cervical ancillary lymph nodes.  The Veteran denied having had generalized myalgia and weakness.  He did report having fatigue lasting 24 hours or longer after exercise, but not currently.  He reported occasional frontal headaches which had been attributed to a sinus problems.  There was no migratory joint pain, neuropsycholgic symptoms, and no sleep disturbance.  The examiner felt that chronic fatigue syndrome was never established based upon the record reviewed.  The examiner stated that even if there was a diagnosis present, it did not meet the requirements for such a diagnosis as outlined above.  The examiner noted that there was no indication of incapacitating episodes or debilitating fatigue currently and there was no indication that he Veteran required continuous medication for chronic fatigue syndrome.  Physical examination and a review of the claims file resulted in a diagnosis of "remote history of fatigue - likely due to undiagnosed type 2 diabetes mellitus."  The examiner explained that based upon his review of the claims file and service and civilian records, as well as after interviewing the Veteran, it was his opinion that the Veteran did not have, nor did he ever suffer from, chronic fatigue syndrome.  Thus, he could not address the question as to whether any chronic fatigue syndrome manifested to a compensable degree anytime after discharge from military service.

In this case, the Board finds it to be questionable as to whether the Veteran did in fact suffer from chronic fatigue syndrome at any time during the appeal period.  Despite the 2000 diagnosis, there is no indication in the vast private medical records spanning many years that the Veteran suffered from chronic fatigue syndrome or was treated for the same.  Rather, in two instances, in 2000 and 2001, he reported fatigue that was considered to be probably associated with depression and was treated as such with no further reports of fatigue.  That same depression was mentioned by the 2000 VA examiner who did not find any other physical abnormality on examination.  Thus, it is unclear to the Board on what basis the 2000 VA examiner diagnosed chronic fatigue syndrome, as the examiner did not rule out other possible causes, such as depression, hypertension, or diabetes, nor is it apparent that any laboratory testing was accomplished.  Moreover, the Veteran did not report at least six out of the ten symptoms necessary to support the diagnosis, as outlined by the 2011 VA examiner.    The basis for the diagnosis is also called into question when reviewing the later VA examinations.  In that regard, in 2005, the VA examiner found no indication of symptoms or manifestations to suggest a current diagnosis of chronic fatigue syndrome and determined that any chronic fatigue had resolved.  Then, the 2011 VA examiner, after reviewing the claims file and interviewing the Veteran, determined that there was no indication that the Veteran in fact suffered from chronic fatigue syndrome at anytime during the appeal period despite any previous diagnosis.  The examiner came to that conclusion because the Veteran denied experiencing many of the symptoms necessary to diagnose chronic fatigue syndrome.  The Board notes that some of the symptoms the Veteran denied having in 2011 were in fact reported by him in 2001.  However, there were still not enough symptoms reported to meet six of the criteria listed for a diagnosis.  But, because of that discrepancy, the Board will not completely rule out a diagnosis of chronic fatigue syndrome, but instead concludes, when weighing the probative and persuasive evidence of record, that the 2000 diagnosis is suspect and, because it was not explained how the diagnosis was reached and no other diagnosis was first ruled-out, of lower probative value. 

Moreover, the 2011 VA examiner concluded that the Veteran's previous fatigue and myalgias were related to his diabetes.  And, when reviewing the 2005 VA examination, it is significant that the examiner listed the dates of diagnosis of hypertension, diabetes, and thyroid condition and when those conditions were finally considered to be under control, a time period that coincided with the end of his fatigue.  So, while the 2005 VA examiner did not make that conclusion, the examiner did weigh those facts in determining that any chronic fatigue syndrome had resolved.  That both examiners' listed this factual history in determining that no chronic fatigue syndrome was present, with the 2011 VA examiner stating that previous fatigue was most likely related to the Veteran's diabetes, suggests that the fatigue symptoms were attributable to a diagnosis.  In that regard, the 2000 VA examiner noted the Veteran's depression, and that depression was linked to feelings of "tiredness" in the Veteran's private treatment records.  Thus, in light of the medical records which relate the Veteran's fatigue to his depression, as well as the later opinions that related his fatigue and myalgias to a partially understood etiology, diabetes, the Board finds that the Veteran's previous fatigue, resolving in around 2002 or 2003, can be considered medically explained.  38 C.F.R. § 3.317 (a)(2)(ii).  In so finding, the Board places the greatest probative weight on the 2011 VA examiner's opinion because the examiner reviewed the claims file and determined that there was no previous symptom pattern to support a diagnosis of chronic fatigue syndrome, and that the previous fatigue was likely due to the Veteran's diabetes.

Finally, the Board finds that service connection for a disease resulting from an undiagnosed illness, described as chronic fatigue, cannot be granted because the symptoms present were not of a degree of 10 percent or more by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).   Rather, when reviewing the medical evidence of record during the period that the Veteran was experiencing fatigue, from 2000 to 2005, there is no indication that his chronic fatigue resulted in periods of incapacitating episodes, requiring bed rest and treatment by a physician for at least one week but less than two weeks, or that he had symptoms that were controlled by continuous medication.  38 C.F.R. § 4.88c, Diagnostic Code 6354 (2011).  The Veteran himself stated in 2000 and in 2011 that he had not suffered from incapacitating episodes or that his fatigue had required continuous medication for control.  Although the Veteran has taken medication for his other diseases, the medical records do not suggest that the medication were prescribed for chronic fatigue syndrome.  Accordingly, the Board finds that the Veteran's claim for service connection for chronic fatigue syndrome does not meet the criteria as set forth under 38 C.F.R. § 3.317.

The Board notes that the Veteran has contended on his own behalf that his chronic fatigue is related to his military service, to include his service in Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's chronic fatigue and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his feelings of fatigue, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his chronic fatigue and his military service.  In contrast, the July 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's current medical condition and its history.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Additionally, the Board observes that the Veteran has not alleged a continuity of chronic fatigue symptomatology since his military service.  Rather, he simply contends that such is related to his service in Southwest Asia and began in 1997, five years following service.  However, as previously discussed, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his chronic fatigue as such is a complex medical question.  Therefore, based on the competent and probative VA examination opinions, the Board finds that service connection is not warranted for chronic fatigue as such is not shown to be causally or etiologically related to any disease, injury, or incident of service.  Moreover, the competent medical evidence relates the Veteran's previous fatigue and myalgias to his other diseases, to include diabetes.  Lastly, even when giving weight to the 2000 diagnosis of chronic fatigue syndrome, the symptoms did not, at anytime, meet the criteria for an initial 10 percent rating under the diagnostic code.  Thus, for those reasons, service connection for chronic fatigue syndrome is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue.  









	(CONTINUED ON NEXT PAGE)


As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


